Case 1:20-cv-24541-KMW Document 3 Entered on FLSD Docket 11/04/2020 Page 1 of 1



                                 Court Na• e: SOUTHERN DISTRICT OF FLORIDA
                                 Division: 1
                                 Receiot Nu• ber: FLS100217933
                                 Cashier ID: vtho• as
                                 Transaction Date: 11/04/2020
                                 Paver Na• e: JUAN FLORES
                                 CIVIL FILING FEE
                                  For: JUAN FLORES
                                  Case/Partv: D-FLS-1-20-CV-024541-001
                                  A• ount:        $400.00
                                 CASH
                                  A• t Tendered: $400.00
                                 Total Due:      $400.00
                                 Total Tendered: $400.00
                                 Chanoe A• t:    $0.00


                                 Returned check fee $53


                                 Checks and drafts are acceoted
                                 subiect to collection and full
                                 credit will onlY be oiven when the
                                 check or draft has been acceoted bv
                                 the financial institution on which
                                 it was drawn.
